—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated July 2, 1999, the petitioner appeals from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated October 29, 1999, as denied the petition and granted the cross application to confirm the award.
Ordered that the order is affirmed insofar as appealed from, with costs.
*608The appellant, a fabricator of structural steel, submitted a breach of contract claim to arbitration pursuant to an arbitration clause in its original contract with the respondent. During the arbitration proceedings, the appellant offered evidence of what it claimed was a second contractual relationship formed by the respondent’s acquiescence and conduct of accepting the deliveries of steel.
The arbitrators considered the disputed material and excluded much of it because they determined that it evidenced an unsuccessful pbst-termination settlement negotiation and not a second contractual relationship. An arbitration award is not subject to judicial review for errors of law or of fact (see, SCM Corp. v Fisher Park Lane Co., 40 NY2d 788).
The appellant’s remaining contentions are without merit. Bracken, Acting P. J., Altman, Goldstein and McGinity, JJ., concur.